﻿245.	It is a great pleasure for my delegation to associate itself with previous speakers at this rostrum in congratulating Mr. Illueca on his election to the presidency of the thirty-eighth session of the General Assembly. His moral and intellectual qualities, as well as his enormous experience as a diplomat and statesman, are earnests of the success of the work of our session. Furthermore, the fact that he comes from the developing world will, I am sure, leave its mark on our discussions of the problems currently preoccupying our countries.
246.	My congratulations also go to the members of the General Committee who are assisting him. My country, one of the members, is proud to say that we shall endeavour conscientiously to help ensure the success of the thirty-eighth session of the General Assembly.
247.	Allow me also to thank the previous President, Mr. Imre Hollai, the Deputy Minister for Foreign Affairs of Hungary, for the outstanding way in which he conducted the work of the last session of the General Assembly. He has left his own invaluable imprint upon the United Nations, this invaluable and irreplaceable international meeting-place.
248.	My congratulations also go to the Secretary- General for his constant efforts since his election ^ safeguard and remain international peace and security, in keeping with the purposes and principles of the United Nations.
249.	My Government's gratitude goes also to Mrs. Indira Gandhi, the Prime Minister of India and current Chairman of the Non-Aligned Movement, for her addresses to the General Assembly and for the work she has been doing, with such outstanding courage and perseverance the Movement.
250.	Lastly, may I take this opportunity to welcome to the community of nations Saint Christopher and Nevis, which has become the 158th Member of the United Nations. My delegation congratulates the people and Government of this new State on its independence and wishes them real success in their efforts to reconstruct and develop their nation.
251.	The tradition has developed here at the United Nations—and it is a good one—of gathering each year to consider the state of the international community and to examine ways of dealing with the countless problems facing-it. The number and the level of the delegations present at this session reflect the interest and importance that all peoples attach to the work of the General Assembly. As far as my delegation is concerned, therefore, we have not come here just to make a  speech and then to depart. We are fully aware that each of us brings to this gathering of the international community message of hope, of concern, of anxiety and of solidarity from his people. It is essential that we all be heard, even if we are not understood.
252.	The approach taken by the Republic of Burundi to the set of problems being considered at this session is fully in keeping with the hopes and aspirations set forth in the Charter of the United Nations. Peace, security and international co-operation are indeed at the forefront of its concerns. My country therefore reaffirms its determination to contribute to the attainment of the goals and objectives of the United Nations. Its ambition remains to be useful to the international community, confronted by various kinds of serious challenges at this period in the history of mankind.
253.	Since the Organization was founded, the threats to peace and security have never been as serious as they are now. The Foreign Minister of Ireland quite rightly noted  that over the past 20 years no fewer than 65 local wars have taken place. Hotbeds of tension and confrontation continue to spread, involving enormous destruction in terms of human life and material damage. Should one not wonder, therefore, about the future of the Organization and of mankind?
254.	The explosive situation in southern Africa gets only worse. The cause lies in the institutionalized system of
practiced by the illegal racist Pretoria regime. This constitutes a flagrant violation of the Charter and is a source of the instability affecting the whole sub- region. It is being perpetuated despite countless energetic condemnations by the United Nations. The South African Government's defiance of the international community is unprecedented and requires urgent appropriate steps if the credibility and future of the United Nations are not to be compromised.
255.	The black people of South Africa continue to be deprived of dignity and freedom. They are at the mercy of the Pretoria regime, which is supported by certain Members of our Organization. This support reduces the timid sanctions decreed by the United Nations to total insignificance and ineffectiveness. My Government regrets that the essential measures that should have been taken against Pretoria have so far been blocked. Nothing could reasonably or morally justify such a state of affairs. It is high time that the Security Council applied the measures provided for under Chapter VII of the Charter of the United Nations.
256.	The General Assembly will have to speak out once again on the problem of Namibia also. Had it not been for the intransigence, bad faith, deceitfulness and political blindness of the Pretoria regime, that problem would already have been solved. Despite countless Security Council and General Assembly resolutions, the South African Government continues its illegal occupation of Namibia, thereby perpetuating the suffering of the Namibian people. The exploitation of the inhabitants and of the wealth of Namibia—veritable plundering organized by Pretoria and its allies—bodes ill for the populations concerned and for the region as a whole if, through a sudden surge of legitimacy, justice is not re-established.
257.	Attempts to establish a link or a parallel between the independence of Namibia and any question alien to it, in particular the withdrawal of Cuban forces from Angola, are red herrings and should deceive no one. The question of Namibia is a problem of decolonization and should be dealt with as such. In keeping with the goals and objectives of the United Nations, the Government of the Republic of Burundi firmly supports the struggle of the Namibian people, under the leadership of SWAPO, and calls for implementation of Security Council resolution 435 (1978) concerning the plan for the decolonization of Namibia
258.	It is appropriate at this point to commend the Secretary-General for his efforts and for his courage and his determination to find a solution to the Namibian question. His journey to South Africa last August is undeniable proof of his devotion to the cause of international peace and to the independence of the people of Namibia.
259.	My Government's total support for the countries of the region, victims of South Africa's military incursions and attempts at destabilization, requires no reiteration. The unacceptable occupation of part of Angola's territory by the racist Pretoria regime's forces of aggression must be of concern to the United Nations. It is essential that the international community once again demand respect for the sovereignty and territorial integrity of the People's Republic of Angola. It is paradoxical, 
to say the least, that those who are demanding the departure of Cuban troops from Angola never condemn the occupation of part of Angola's territory by South Africa. The opposition of the front-line countries to the system of apartheid and to the illegal occupation of Namibia could in no circumstances justify the terror that the South African Government is cynically sowing among the inhabitants of the neighbouring countries.
260.	The southern part of Africa is not the only hotbed of tension in our continent. The situations in Western Sahara and Chad remain disturbing. My Government could not be silent about the fate of the Saharan and Chadian peoples.
261.	No less than all other peoples, the Saharan people is entitled to self-determination. My Government condemns any manoeuvre to halt the process of self-determination for the Saharan people, under the leadership of POLISARIO. It considers that the resolution on the question of Western Sahara , adopted last June by the Assembly of Heads of State and Government of the Organization of African Unity, must be implemented without further delay.
262.	In Chad, a country ravaged by long years of war, the international community is witnessing the tragedy of a people dogged by death and destitution. The efforts undertaken by the OAU to restore unity and peace among Chadians have been paralyzed by internal or external plans that are totally unrelated to the interest of the
Chadian people, which aspires only to peace and development. The solution to this long-standing, complex question lies with the Chadians, and the Chadians alone. In the view of my Government and of friends of my country with which we have worked, this solution can be reached through respect for the sovereignty and territorial integrity of Chad, through the cessation of hostilities in order to begin negotiations between the Chadians under the aegis of the OAU, through possible assistance from a neutral peace-keeping force after the departure of all foreign troops. Recent diplomatic developments provide grounds for hope that this approach is feasible, and all those who can contribute should act accordingly. That would be a great service to the people of Chad and to Africa.
263.	The situation in Africa is not the only source of concern to my Government. In the Middle East the situation has never been as explosive. The worsening of the Palestinian problem and the conflagration in Lebanon are a serious threat to peace and security in the region and throughout the world. Thus the whole international community must set about resolving the problem in an urgent manner.
264.	Once again we have evidence that until the Palestinian question has been resolved in a just and lasting fashion all States in the region will suffer. The refusal of the Israeli Government to recognize the Palestinian people's right to existence and self-determination and the denial of the PLO as the representative of the Palestinian people constitute the major obstacles to any settlement of the conflict.
265.	The Government of the Republic of Burundi has always recognized the State of Israel. However, it energetically condemns the constant recourse by Israel to aggression against neighbouring States. The purpose of that aggression is to satisfy Israel's expansionist ambitions and to attempt to liquidate the PLO, the sole legitimate representative of the Palestinian people. There can be no real peace as long as Israel's leaders remain unconvinced that they cannot reasonably aspire to tranquillity in a troubled region.
266.	In this connection, the outstanding results of the International Conference on the Question of Palestine, held recently in Geneva, offer prospects which should be exploited. At a time when the PLO showed admirable open-mindedness, those Israelis who were in favour of peace reaffirmed their opposition to the Tel Aviv policy towards the Palestinian people and the Arab populations living in Israel. Sooner or later Israel must recognize the right of those 5 million people to freedom and to a homeland, just like other peoples of the world. It must find the will-power and the courage.
267.	The Middle East is a troubled region, unfortunately, which is affected by more than one trouble- spot. Iran and Iraq are suffering as a result of the struggle between them, the consequences of which affect both parties. Everything has become fair in this particular war, which is threatening economies which had shown prospects of prosperity. It is time that war gave way to peace and that guns gave way to negotiations. My Government supports any initiative to halt the fighting and reconcile the two countries and we make an urgent appeal to the belligerents to end their destructive war.
268.	In another part of the world, once again in Asia, and specifically in Korea, my Government's position has not changed. The solution of the Korean problem must be attained through a political settlement which, however, would be illusory without prior withdrawal of foreign troops from South Korea. Burundi is and always will be in favour of initiatives to reunify the two Koreas. It could not endorse the arbitrary and unjust partition of the Korean people.
269.	Outside interference continues to be a threat to the cohesion and indeed the existence of certain States. My Government pleads for a halt to such conduct, which is harmful to peace.
270.	Stemming from this conviction, Burundi supports the withdrawal of foreign troops from Cyprus and respect for the independence, sovereignty, territorial integrity, unity and non-aligned status of that country.
271.	My country asserts that all peoples threatened by division should have the chance for negotiation rather than be urged on to violence. This applies to Kampuchea, Afghanistan and Central America.
272.	Tensions in Kampuchea and its environs can be resolved if there is respect for the principles of non-interference in the domestic affairs of sovereign States and the inadmissibility of the use of force to settle disputes. The withdrawal of all foreign forces from Kampuchea is necessary to facilitate the search for an overall political solution in the region.
273.	The same applies to Afghanistan. The departure of foreign troops would greatly contribute to speeding up a political settlement of the question of Afghanistan. Indeed, respect for the independence, sovereignty, territorial integrity and non-aligned status of Afghanistan, as well as the principle of non-intervention, are the basis for any equitable settlement of a conflict that has gone on for too long. The efforts of the Secretary-General to achieve a political settlement of the question should be encouraged.
274.	The situation in Central America is very disturbing. It can never be said too often that it is necessary to follow the path of dialogue rather than that of confrontation if there is to be any real solution to the problems of the region. Once again, the presence of foreign troops has aggravated a crisis and is disturbing the peaceful coexistence of the States in the region. The initiatives of the Contadora Group, composed of Colombia, Mexico, Panama and Venezuela, should be 
encouraged and continued, since the war threatening Central America would benefit nobody.
275.	My delegation will consider objectively the problems threatening peace and will subscribe to proposals which would meet the vital needs of the international community. The right of peoples to self-determination must be respected and the territorial integrity and sovereignty of States should not be trampled underfoot by foreign interference.
276.	To speak of peace and security in a world thirsting for armaments is a paradox. Never have arms build-ups proceeded at such a pace, with entire peoples looking on impassively. The published statistics are staggering: more than $600 billion a year devoted to military expenditure compared with less than $25 billion going to development assistance.
277.	The international community is entitled to expect from the States concerned progress in negotiations on disarmament. The super-Powers should take a decision on the limitation of the nuclear danger and on progressive steps to exorcise it. Renunciation of the deployment of all new weapons would be a significant step forward.
278.	The beneficial impact of disarmament on the economic development and social progress of the peoples of the entire world has been clearly shown over the years in countless debates on the question within the United Nations. Many voices, including those of authoritative speakers, to whom we pay a tribute, have once again proposed the diversion of part of the funds being spent on armaments to development, but it is time to move from words to action and to take initiatives and set examples in order to arouse the conscience of mankind.
279.	As far as my Government is concerned, aside from the problems of peace and security, the development of three quarters of the human race remains the greatest challenge facing mankind. Given the gravity of the world economic situation which we are experiencing, the international community seems powerless. The special situation of developing countries has dramatically worsened, particularly that of the poorest nations which have awaited in vain the implementation of specific measures adopted by the United Nations Conference on the Least Developed Countries, held in Paris in 1981. Furthermore, the weight of this debt has obliterated the hopes nurtured by certain southern countries for progress towards social and economic development for their peoples. The stagnation of international trade, the steady fall in commodity prices, the reductions in development assistance and the tendency to neglect and even denigrate multilateral economic co-operation are all negative factors likely to worsen the crisis. They can, however, be overcome providing there is the courage and political will to relaunch the global negotiations in keeping with resolution 34/138, adopted unanimously by the General Assembly four years ago.
280.	My country believes that the international community must continue to pursue its efforts to bring about structural changes in the international economic and monetary systems. We believe that, given the interdependence of peoples, it is possible to create a new world economic order in which the interests of each country and each group are safeguarded. There is no doubt that, for example, instead of loans being made and then the repayments having to be rescheduled, in order not to worsen the debt burden, an increase in the price of commodities would partially relieve the crisis of external payments.
281.	In this connection, it is worth recalling that during recent international gatherings dealing with economic questions the Group of 77 gave constant proof of suppleness and flexibility in its negotiations with the northern partners. The proposals in the Final Document of the Fifth Ministerial Meeting of the Group of 77, entitled "The Buenos Aires Platform"," helped lay the foundations for a thorough and effective co-operation. The Final Document undefined the need to adopt at the sixth session of the United Nations Conference on Trade and Development a concerted, sustained programme for economic recovery and the promotion of the accelerated development of the member countries of the Group. Unfortunately, the industrialized countries chose to adopt rigid positions, and the sixth session did not produce satisfactory results.
282.	The statement made here by the Prime Minister of India is of fundamental importance, because as Chairman of the Non-Aligned Movement she expressed the will of a hundred States which aspire to a world of dignity and prosperity, and which are prepared to negotiate. My delegation hopes that following this session a new step can be taken towards this noble objective, which is necessary for the survival of mankind.
283.	One of the most important aspects of the new international economic order is the promotion of exchanges between developing countries. My Government firmly supports the conclusions reached at the Meeting at Buenos Aires and the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi earlier this year. Implementation of the Caracas Programme of Action remains a major requirement for the countries of the Group of 77 Subregional, regional and interregional co-operation must be strengthened, particularly in vital sectors such as food, energy, intermediate technology and scientific research.
284.	In this respect, support from the international community is vital. I hope that our discussions on this important issue and on other matters that are so vital, such as the financing of science and technology and the code of conduct for multinational corporations, will produce the results that we are desperately waiting for.
285.	The realistic—some would say pessimistic—tone adopted by the Secretary-General in his annual report clearly suggests that, if the Member States, particularly the most powerful, do not strengthen their commitment to the attainment of the purposes of the Charter, the world will inevitably head towards ruin. We cannot allow the valuable heritage bequeathed to us by the founding fathers of the United Nations to disappear. The provisions of the Charter offer us the way to create a world where peace, justice, understanding and prosperity hold sway. Let us all work together systematically to bring that about. We shall thus discharge our greatest duty and realize the greatest dream of mankind.


